DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, drawings and claims as well as applicant arguments/remarks, filed on 07/15/2021, is acknowledged.  Amendments to the specification and drawings have been entered.
Claims 1-13 are pending in this action.  Claims 1-2 and 4-10 have been amended.  New claims 11-13 have been added.  No new matter was added.  Claims 1-13 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed September 16, 2019, is a 371 of PCT/EP2018/056710, filed March 16, 2018.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 1-2, 6-7, 13 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “wherein foam” that needs to be corrected to “wherein a foam”. 
In claim 1 the limitation “wherein the ratio by weight of mannosylerythritol lipid(s)/polyglycerol fatty acid ester(s)” should be corrected to “wherein a ratio by weight of MEL(s) to polyglycerol fatty acid ester(s)” for clarity.  Similar is applied to claims 2, 6, 7.
It is suggested that in claim 13 the polyglycerol fatty acid esters that can be included into the claimed concentrate is defined by a proper Markush group language, i.e., “wherein the at least one polyglycerol fatty acid ester is selected from the groups consisting of A, B, ... and C.”  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

In the present case, the newly introduced broad limitation "wherein a foam formed on a surface of a composition comprising the concentrate is stable” does not have required support in the original specification.  To this point, it is noted that the specification provides the example that when a concentrate consisting of 50 wt% of MELs, 47.2 of polyglycerol-4 capric acid esters; 2.8 wt% of glycerol caprylic acid esters is placed in contact with water (98-99.98 wt%) it allows the formation of a large volume of foam on the surface of said composition obtained, i.e., the concentrate in water (Example 4; Para. 0290 in US 2020/0093725).  Given that properties of multi-component systems depends on compound included, it is unclear how said property can be extrapolated on a large variety of concentrates and/or compositions comprising said concentrated.  The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention, nor does it teach the specific structure, physical properties or a method of identification of additional compounds that can be included in claimed concentrates (i.e., concentrate comprising ...) and/or in compositions comprising said concentrates to foam a large volume of foam on the surface of said compositions.  To this point, it is noted that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 discloses a concentrate comprising (i) 20-70 wt% of at least one mannosylerythritol lipid (MEL); and (ii) 30-80 wt% of at least one polyglycerol fatty acid ester (pGFAE); wherein the weight ratio MEL(s)/pGFAE(s) is from 1/3 to 2/1.  In the present case, it is noted that the weight ratios as provided by the claimed concentrations are from 0.25 to 2.3, i.e., broader than the ratios as instantly claimed.  Therefore, the essential features of the instant invention are not clearly defined.  Is it the claimed concentrations of the used compounds OR claimed weight ratios of the claimed compounds?  Clarification is required.
As stated previously, claim 1 recites the limitation “having an HLB greater than or equal to 9”.  To this end, it is noted that prior art teaches that the HLB value (i.e., hydrophilic-lipophilic balance value) of a surfactant/compound is merely a rough guide generally used to enable formulation of industrial, pharmaceutical and cosmetic emulsions.  For many important surfactants/compounds it has been reported that HLB values can differ by as much as about 8 HLB units, depending upon the empirical method chosen to determine the HLB value (see Schott cited previously; Wikipedia).  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, claim 1 is unclear and indefinite, because said claim does not specify the frame of references used to measure the HBL characteristics of the claimed compounds.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claims 6 and 7.  Clarification is required. 
Claims 2-5 and 8-13 are rejected as being dependent on rejected independent claims 1 and 6 and failing to cure the defect.

Response to Arguments
Applicant's arguments, filed on 07/15/2021, have been fully considered, and they were found to be persuasive.  The 102(a)(1) and 103 rejections of record have been withdrawn.  Applicant is advised to clarify the claim language and clearly point out the patentable novelty of the instant invention to place the application in condition for allowance. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a concentrate comprising claimed compounds in claimed amounts that can be used as thickening, foaming and/or cleaning/detergent agent in (i) cleaning/detergent products (e.g., for cleaning hard surfaces, dishwashing products), and/or in (ii) cosmetics or hygiene products (e.g., in washing and/or makeup removal compositions), and wherein said functional agent(s) is less toxic to users and can be used for replacement of sodium lauryl ether sulphate, or for sodium lauryl sulphate.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615